Name: Commission Regulation (EEC) No 2163/91 of 23 July 1991 setting accession compensatory amounts applicable on rice sector products in Portugal in the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  Europe;  agricultural policy
 Date Published: nan

 No L 201 /14 Official Journal of the European Communities 24. 7. 91 COMMISSION REGULATION (EEC) No 2163/91 of 23 July 1991 setting accession compensatory amounts applicable on rice sector products in Portugal in the 1991/92 marketing year stage, it has been decided not to apply an accession compensatory amount for that product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3654/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts applicable to cereals and during the second stage of the accession of Portugal ('), and in particular Article 5 thereof ; Whereas an intervention price for paddy rice applicable in Portugal in the 1991 /92 marketing year was set by Council Regulation (EEC) No 1712/91 (2) ; whereas setting of this price necessitates application of accession compen ­ satory amounts on paddy, husk, semi-milled and fully milled rice ; Whereas these amounts must be determined as specified in Article 2 ( 1 ) of Council Regulation (EEC) No 3654/90 ; Whereas, in view of the situation regarding the price of broken rice in Portugal at the beginning of the second HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts indicated in the Annex to this Regulation shall be applicable in the 1991 /92 marketing year to the products listed at (a) in Article 1 of Council Regulation (EEC) No 141 8/76 (3). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 31 . 0 OJ No L 162, 26. 6. 1991 , p . 14. (3) OJ No L 166, 25 . 6. 1976, p. 1 . No L 201 / 1524. 7. 91 Official Journal of the European Communities ANNEX CN code Accession compensatory amount (ECU/tonne) 1006 10 21 23,26 1006 10 23 23,26 1006 10 25 23,26 1006 10 27 23,26 1006 10 92 23,26 1006 10 94 23,26 1006 10 96 23,26 1006 10 98 23,26 1006 20 11 29,07 1006 20 13 29,07 1006 20 15 29,07 1006 20 17 29,07 1006 20 92 29,07 1006 20 94 29,07 1006 20 96 29,07 1006 20 98 29,07 1006 30 21 35,22 1006 30 23 39,30 1006 30 25 39,30 1006 30 27 39,30 1006 30 42 35,22 1006 30 44 39,30 1006 30 46 39,30 1006 30 48 39,30 1006 30 61 37,51 1006 30 63 42,13 1006 30 65 42,13 1006 30 67 42,13 1006 30 92 37,51 1006 30 94 42,13 1006 30 96 42,13 1006 30 98 42,13